Citation Nr: 0822753	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  04-05 557	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis of the right elbow.

2.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right knee.

3.  Entitlement to a compensable rating for hemorrhoids.

4.  Entitlement to a rating in excess of 30 percent for 
bronchitis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1958 to January 1961 and from December 1962 to 
December 1964.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from an August 2003 
rating decision by the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).

By a February 2008 statement, the veteran's representative 
raised the issues of entitlement to service connection for 
left knee and hip disabilities, to include on a secondary 
basis.  Since these issues have not been developed for 
appellate review, they are referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  Throughout the appeal period, the veteran's service-
connected right elbow disability has been manifested by 
arthritis and minimal pain on motion, but flexion has not 
been limited to less than 100 degrees, and extension has not 
been limited by more than 10 degrees.

2.  Throughout the appeal period, the veteran's service-
connected right knee disability has been manifested by 
arthritis with painful motion; instability and/or compensable 
limitation of flexion or extension have not been shown.

3.  Throughout the appeal period, the veteran's hemorrhoids 
have been no more than moderate.

4.  Throughout the appeal period, the veteran's bronchitis 
has been manifested by complaints of a cough and findings of 
diminished breath sounds; pulmonary tests have not shown FEV1 
of 40 to 55 percent predicted, or FEV1/FVC of 40 to 55 
percent predicted, or DLCO (SB) of 40 to 55 percent 
predicted, or with maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for traumatic arthritis 
of the right elbow is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes (Codes) 5003, 5010, 5206, 5207 (2007).

2.  A rating in excess of 10 percent for degenerative joint 
disease of the right knee is not warranted.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.71a, 
Codes 5003, 5257, 5260, 5261 (2007).

3.  A compensable rating for hemorrhoids is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.7, 4.114, Code 7336 (2007).

4.  A rating in excess of 30 percent for bronchitis is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.7, 4.97, Code 6600 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the matters being addressed.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  An April 2003 
letter (for right elbow, right knee and hemorrhoids issues) 
and a June 2004 letter (for bronchitis issue) from the RO 
explained what the evidence needed to show to substantiate 
the claims.  The letters also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and would make reasonable efforts to obtain records 
not held by a federal agency, but that it was the veteran's 
responsibility to make sure that VA received all requested 
records not in the possession of a federal department or 
agency.  Although the April 2003 letter did not specifically 
inform the veteran to submit any pertinent evidence in his 
possession, it informed him that he should submit the 
evidence needed to substantiate the claims or provide the RO 
with the information necessary for the RO to obtain such 
evidence on his behalf.  The June 2004 letter informed the 
veteran to submit any pertinent evidence in his possession.  
In a March 2006 letter, the veteran was given notice 
regarding ratings and effective dates of awards.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  He 
has had ample time to respond to these letters or supplement 
the record.  Thereafter, the claims were readjudicated.  See 
October 2004 and August 2006 Supplemental Statements of the 
Case (SSOCs).  While complete VCAA notice was not given prior 
to the rating on appeal, the veteran had ample opportunity to 
respond to the notice letters, the SOC and the SSOCs and to 
supplement the record after notice was given.  He has had 
ample opportunity to participate in the adjudicatory/appeal 
process, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred along 
the way.  Neither the veteran nor his representative have 
alleged that notice has been less than adequate.  

The Board is aware that the notice letters do not contain the 
level of specificity set forth in Vazquez-Flores v. Peake, 22 
Vet. App. 37, 43-44 (2008).  However, the Board does not find 
that any such procedural defect constitutes prejudicial error 
in this case because of evidence of actual knowledge on the 
part of the veteran and his representative, and other 
documentation in the claims file reflecting such notification 
that a reasonable person could be expected to understand what 
was needed to substantiate the claim.   See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   In this regard, 
the Board notes the SOC provided the rating criteria for the 
disabilities at issue.  The veteran's statements during 2003, 
2004 and 2006 VA examinations indicate an awareness on his 
part that information demonstrating a noticeable worsening or 
increase in severity of the disabilities and the effect of 
that worsening has on the veteran's employment and daily life 
is necessary to substantiate his claims for a higher 
evaluation.   Significantly, the Court in Vazquez-Flores held 
that actual knowledge is established by statements or actions 
by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim."   See Vazquez-Flores, 22 
Vet. App. at 48-49, citing Dalton v. Nicholson, 21 Vet. App. 
23, 30-31 (2007).   As noted above, the veteran has had ample 
opportunity to respond/supplement the record.  The claims 
were then readjudicated.  See October 2004 and August 2006 
SSOCs.  Again, neither the veteran nor his representative has 
alleged that notice has been less than adequate.  Therefore, 
no further notice is required.

Regarding VA's duty to assist, all appropriate development to 
obtain the veteran's pertinent medical records has been 
completed.  All available, pertinent post-service treatment 
records have been obtained, and all evidence constructively 
of record (VA medical records) has been secured.  The RO 
arranged for the appropriate VA examinations in 2003, 2004 
and 2006.  The veteran has not identified any pertinent 
evidence that remains outstanding.  Evidentiary development 
is complete.  VA's duties to notify and assist are met; 
accordingly, the Board will address the merits of the claims.

II.  Increased Ratings

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Code 5010.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  When, however, the 
limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

A.  Right Elbow

The veteran is currently assigned a 10 percent rating for 
limitation of motion of the right elbow under Code 5206.  
That code provides for a 10 percent rating where flexion of 
either a major or minor elbow is limited to 100 degrees.  A 
20 percent rating requires that flexion of either elbow be 
limited to 90 degrees.  A 20 percent rating is also available 
under Code 5207 when extension of either elbow is limited to 
75 degrees.  38 C.F.R. § 4.71a, Codes 5206, 5207.

Flexion of the elbow to 145 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. § 
4.71, Plate I.

Historically, the veteran sustained trauma to his right elbow 
during a parachute jump in service.  He was granted service 
connection for traumatic arthritis of the right elbow, rated 
10 percent, in a January 1966 rating decision.  

In April 2003, the veteran submitted a claim for increased 
rating.

A May 2003 VA examination report notes that the veteran is 
left-handed.  Currently, the veteran complained of minimal 
pain his right elbow with movement and some stiffness.  Upon 
examination, the right elbow showed some tenderness about the 
lateral aspect but no swelling or local heat.  Range of 
motion was from 0 degrees to 160 degrees and produced mild 
discomfort.  Pronation and supination were normal without 
pain.  

A March 2004 VA examination report notes the veteran's 
complaints of slight pain in his right elbow.  Upon 
examination, range of motion was normal.  Slight lateral 
tenderness was noted about the elbow.  The examiner noted 
that the veteran's right elbow disability did not affect his 
daily activity.  The examiner also noted that the veteran had 
not worked in his job as a police officer since 1987; 
however, his right elbow disability would not affect such 
employment.

A June 2006 VA examination report notes the veteran's 
complaints of right elbow pain that was aggravated with 
lifting activity.  Upon examination, range of motion was from 
0 degrees of extension to 160 degrees of flexion, with 
pronation to 90 degrees and supination to 85 degrees, all 
with slight pain.  The examiner noted that there was no 
additional limitation of motion following repetitive use or 
during flare-ups.  There was minimal painful motion, no 
weakness, no fatigability and no incoordination.

Based on a review of the evidence of record, the Board 
concludes that the veteran is not entitled to an increased 
rating for his right elbow disability.  A close review of the 
record reveals no distinct period during which the criteria 
for the next higher (20 percent) rating for traumatic 
arthritis of the right elbow were met.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The medical evidence of record dated shows that the veteran 
demonstrated full extension and flexion in his right elbow, 
with minimal pain.  In June 2006, a VA examiner opined that 
there would be no additional limitation due to flare-ups or 
repeated use, and no additional limitation due to weakness or 
incoordination.  Such arthritis with minimal pain is 
encompassed by the criteria for the 10 percent rating 
currently assigned.  Therefore, a rating greater than 10 
percent is not warranted under Codes 5206 or 5207.

The Board notes that the veteran's representative has raised 
the question of whether referral for extra-schedular 
evaluation is warranted.  The Board has considered whether 
the case should be referred to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1).  However, the 
record reflects that the manifestations of the service-
connected disability shown are contemplated by the schedular 
criteria.  The veteran has not required frequent 
hospitalization for his right shoulder nor is there any other 
indication in the record that the average industrial 
impairment due to the disability would be in excess of that 
contemplated by the rating assigned.  Accordingly, the Board 
concludes that referral of this case for extra-schedular 
consideration is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).

The Board has considered the evidentiary rule requiring that 
reasonable doubt be resolved in a claimant's favor (38 C.F.R. 
§ 3.102).  However, as the preponderance of the evidence is 
against this claim, that rule does not apply.

B.  Right Knee

The rating schedule provides for a 10 percent rating for 
slight recurrent subluxation or lateral instability, a 20 
percent rating for moderate recurrent subluxation or lateral 
instability, and a 30 percent rating for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, Code 
5257.

Flexion of the leg limited to 60 degrees warrants a 
noncompensable rating, flexion limited to 45 degrees warrants 
a 10 percent rating, flexion limited to 30 degrees warrants a 
20 percent rating, and flexion limited to 15 degrees warrants 
a 30 percent rating.  38 C.F.R. § 4.71a, Code 5260.  
Extension limited to 5 degrees warrants a noncompensable 
rating, extension limited to 10 degrees warrants a 10 percent 
rating, extension limited to 15 degrees warrants a 20 percent 
rating, extension limited to 20 degrees warrants a 30 percent 
rating, extension limited to 30 degrees warrants a 40 percent 
rating, and extension limited to 45 degrees warrants a 
50 percent rating.  38 C.F.R. § 4.71a, Code 5261.

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. § 
4.71, Plate II.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does 
not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Codes 5003 and 5257, while cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-
98, (August, 1998).  Moreover, the General Counsel also held 
more recently that separate ratings under 38 C.F.R. § 4.71a, 
Code 5260 (limitation of flexion of the leg) and under Code 
5261 (limitation of extension of he leg), may be assigned for 
disability of the same joint.  VAOGCPREC 9-2004 (September, 
2004).

A close review of the record revealed no distinct period 
during which the criteria for the next higher (20 percent) 
rating for degenerative joint disease of the right knee were 
met.  See Hart, supra.  

Historically, the veteran was treated for right knee problems 
in service.  He was granted service connection for right knee 
disability in a January 1966 rating decision.  A 10 percent 
disability rating was assigned.

In April 2003, the veteran submitted a claim for increased 
rating.

A May 2003 VA examination report notes the veteran's 
complaints of right knee pain.  He also reported that his 
right knee gave way once a month.  On examination, range of 
motion of the right knee was from 0 degrees to 120 degrees.  
There was some lateral tenderness and minimal crepitus with 
flexion, but no fluid or laxity.  

A March 2004 VA examination report notes the veteran's 
complaints of right knee pain, occasional swelling, 
occasional giving way, and a slight decrease in range of 
motion.  The veteran limped and used a cane.  Upon 
examination, range of motion was from 0 degrees to 125 
degrees, limited by pain.  There was no laxity.  The examiner 
opined that there was no additional limitation of motion 
following repetitive use.  There was no instability and the 
veteran denied flare-ups.

A June 2006 VA examination report notes the veteran's 
complaints of right knee pain that was aggravated by standing 
for more than 30 minutes, walking more than one block, 
climbing stairs, and lifting more than 20 pounds.  He denied 
receiving any treatment for his right knee problems.  Upon 
examination, range of motion of the right knee was from 0 
degrees to 130 degrees.  There was no fluid.  There was 
slight crepitus with flexion, but no tenderness or laxity.  
The examiner stated that examination of the right knee showed 
no painful motion, no weakness, no fatigability and no 
incoordination.

The veteran's right knee disability has been rated 10 percent 
under Code 5260 (for limitation of flexion).  The evidence of 
record for the period of the appeal shows flexion to no less 
than 120 degrees and normal extension to 0 degrees.  
Consequently, a compensable rating is not warranted under 
either Code 5260 or Code 5261 and the veteran's schedular 
rating for limitation of motion of the right knee is limited 
to the 10 percent (maximum) awarded under Code 5003 for 
arthritis of the knee with painful motion.
As noted above, it is also possible to assign a separate 
rating under Code 5257 for instability.  However, there has 
been no objective evidence of instability or subluxation of 
the right knee.  Consequently a separate rating for 
instability under Code 5257 is not warranted.

The Board has considered the evidentiary rule requiring that 
reasonable doubt be resolved in a claimant's favor (38 C.F.R. 
§ 3.102).  However, as the preponderance of the evidence is 
against this claim, that rule does not apply.

C.  Hemorrhoids

Hemorrhoids are rated under 38 C.F.R. § 4.114, Code 7336, 
which provides that a 0 percent rating is warranted for mild 
or moderate hemorrhoids.  A 10 percent rating is warranted 
for large or thrombotic, irreducible hemorrhoids with 
excessive redundant tissue, evidencing frequent recurrences.  
A 20 percent rating is warranted for hemorrhoids with 
persistent bleeding and with secondary anemia, or with 
fissures.  38 C.F.R. § 4.114, Code 7336.  

Historically, the veteran's service medical records show that 
he sought treatment for hemorrhoids.  A January 1966 rating 
decision granted service connection for hemorrhoids, rated 0 
percent.

In April 2003, the veteran submitted a claim for increased 
rating.

A May 2003 VA examination report notes that the veteran had 
been treating his hemorrhoids himself with various creams, 
ointments and suppositories.  He reported flare-ups for two 
or three days every other month.  It was described by the 
examiner as "not a serious problem."  Upon examination, 
hemorrhoids were present; two small ones were coming out of 
the anus.  There was no bleeding, fistula, or abscess 
formation.  The examiner opined that the hemorrhoids were 
mainly internal, but did come out occasionally.  

A March 2004 VA examination report notes the veteran's 
complaints of constipation, and slight itching and burning.  
He reported minimal bleeding four or five times per years.  
Rectal examination revealed one small external hemorrhoidal 
tag and one small internal hemorrhoid.  The examiner noted 
that the veteran had minimal symptoms and no significant 
disability. 

A June 2006 VA examination report notes that the veteran 
reported only slight itching and burning, for which he used 
topical medication.  He denied interim bleeding.  Rectal 
examination revealed one small external hemorrhoidal tag at 
four o'clock.  There was no evidence of recent bleeding.  

Based on a review of the evidence of record, the Board 
concludes that the veteran is not entitled to an increased 
rating for his hemorrhoids.  A close review of the record 
reveals no distinct period during which the criteria for the 
next higher (10 percent) rating for hemorrhoids were met.  
See Hart, supra.  

For the period of the appeal, the veteran was noted to have 
small hemorrhoids; no evidence of bleeding was found.  
Certainly, there has been no objective evidence of large, 
thrombotic, or irreducible hemorrhoids, or of excessive 
redundant tissue.  The evidence supports a conclusion that 
the veteran's hemorrhoids have been no more than mild to 
moderate and, therefore, do not warrant a compensable rating. 

The veteran's representative has raised the question of 
whether referral for extra-schedular evaluation is warranted.  
The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
However, the record reflects that the manifestations of the 
service-connected hemorrhoids shown are contemplated by the 
schedular criteria.  The veteran has not required frequent 
hospitalization for the disability nor is there any other 
indication in the record that the average industrial 
impairment due to the disability would be in excess of that 
contemplated by the rating assigned.  Accordingly, the Board 
concludes that referral of this case for extra-schedular 
consideration is not warranted.  See Bagwell, supra.

The Board has considered the evidentiary rule requiring that 
reasonable doubt be resolved in a claimant's favor (38 C.F.R. 
§ 3.102).  However, as the preponderance of the evidence is 
against this claim, that rule does not apply.
D.  Bronchitis

The veteran is currently assigned a 30 percent rating for 
bronchitis under 38 C.F.R. § 4.97, Code 6600.  This Code 
provides that a 10 percent evaluation for bronchitis is 
warranted when the FEV1 is 71 to 80 percent predicted, or; 
FEV1/FVC is 71 to 80 percent predicted, or; DLCO (SB) of 66 
to 80 percent predicted.  A 30 percent evaluation is assigned 
when the FEV1 is 56 to 70 percent predicted, or; FEV1/FVC is 
56 to 70 percent predicted, or; DLCO (SB) of 56 to 65 percent 
predicted.  A 60 percent evaluation is assigned when the FEV1 
is 40 to 55 percent predicted, or; FEV1/FVC is 40 to 55 
percent predicted, or; DLCO (SB) of 40 to 55 percent 
predicted, or with maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  A maximum 100 
percent rating is awarded for FEV-1 less than 40 percent of 
predicted value; or the ratio of FEV-1/FVC is less than 40 
percent; or DLCO (SB) less than 40 percent predicted; or 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation); or cor 
pulmonale (right heart failure); or right ventricular 
hypertrophy; or pulmonary hypertension (shown by Echo or 
cardiac catheterization); or episode(s) of acute respiratory 
failure; or requires outpatient oxygen therapy.  38 C.F.R. § 
4.97, Code 6600.

VA amended the rating schedule concerning respiratory 
conditions, effective October 6, 2006.  VA added provisions 
that clarify the use of pulmonary function tests (PFTs) in 
evaluating respiratory conditions.  A new paragraph (d) to 38 
C.F.R. § 4.96, titled "Special provisions for the application 
of evaluation criteria for diagnostic codes 6600, 6603, 6604, 
6825-6833, and 6840-6845" has seven provisions.  PFTs are 
required to evaluate respiratory conditions except in certain 
situations.  If a DLCO (SB) test is not of record, evaluation 
should be based on alternative criteria as long as the 
examiner states why the DLCO(SB) test would not be useful or 
valid in a particular case.  When the PFTs are not consistent 
with clinical findings, evaluation should generally be based 
on the PFTs.  Post-bronchodilator studies are required when 
PFTs are done for disability evaluation purposes with some 
exceptions.  When evaluating based on PFTs, post-
bronchodilator results are to be used unless they are poorer 
than the pre-bronchodilator results, then the pre-
bronchodilator values should be used for rating purposes.  
When the results of different PFTs (FEV-1, FVC, etc.) are 
disparate, the test result that the examiner states most 
accurately reflects the level of disability should be used 
for evaluation, and if the FEV-1 and the FVC are both greater 
than 100 percent, a compensable evaluation based on a 
decreased FEV-1/FVC ratio should not be assigned.

Historically, the veteran's service medical records show that 
he sought treatment for a chest condition which was diagnosed 
as bronchitis.  A January 1966 rating decision granted 
service connection for bronchitis, rated 30 percent.  The 30 
percent rating has been in effect for more than 20 years, and 
is protected.  38 C.F.R. § 3.951(b).

In May 2003, the veteran submitted a claim for increased 
rating.

A July 2003 VA examination report notes the veteran's 
complaints of one block exertional shortness of breath.  He 
also had a productive cough.  Examination of the lungs 
revealed diminished breath sounds throughout, but no rales, 
wheezes, or rubs.  Chest X-rays revealed no acute disease.  
Lungs were clear.  PFTs showed a forced expiratory volume in 
one second (FEV-1) of 60 percent, and a ratio of forced 
expiratory volume in one second to forced vital capacity 
(FEV-1/FVC) of 83 percent.

A March 2004 VA examination report notes the veteran's 
complaints of an intermittent, non-productive cough.  
Examination of the lungs revealed diminished breath sounds 
throughout.  There were no rales, wheezes, or rubs.  The 
examiner opined that the veteran had chronic bronchitis, with 
moderate symptoms and minimal disability.  September 2004 
PFTs showed a FEV-1 of 65 percent and a FEV-1/FVC of 84 
percent.  The interpretation following pulmonary function 
testing was of a restrictive pattern with mild impairment.  
There was no significant bronchodilator response.

A June 2006 VA examination report notes that on examination 
the lungs were clear and there were no rales or wheezes.  
Respiratory excursions were normal.  The veteran denied 
receiving any treatment for his bronchitis.  He also denied 
any episodes of incapacitation.  Chest X-rays revealed 
calcified right hilar nodes, but was otherwise normal.  PFTs 
showed FEV-1 of 84 percent, FEV-1/FVC of 81 percent, and a 
diffusion capacity of the lung for carbon monoxide by the 
single breath method [DLCO(SB)] of 86 percent.  The 
interpretation following pulmonary function testing was of a 
restrictive pattern with mild impairment.  There was no 
significant bronchodilator response.  Diffusion was within 
normal limits.

Based on a review of the evidence of record, the Board 
concludes that the veteran is not entitled to an increased 
rating for his bronchitis.  A close review of the record 
reveals no distinct period during which the criteria for the 
next higher (60 percent) rating were met.  See Hart, supra.  

For the period of the appeal, there has been no objective 
evidence of FEV1 of 40 to 55 percent predicted, or FEV1/FVC 
of 40 to 55 percent predicted, or DLCO (SB) of 40 to 55 
percent predicted, or with maximum oxygen consumption of 15 
to 20 ml/kg/min (with cardiorespiratory limit).  The evidence 
supports a conclusion that the veteran's bronchitis has been 
no more than 30 percent disabling, therefore, does not 
warrant an increased rating.  (The Board again notes that the 
30 percent rating has been in effect for more than 20 years, 
and is protected.  38 C.F.R. § 3.951(b).)

The veteran's representative has the question of whether 
referral for extra-schedular evaluation is warranted.  The 
Board has considered whether the case should be referred to 
the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
However, the record reflects that the manifestations of the 
service-connected bronchitis shown are contemplated by the 
schedular criteria.  The veteran has not required frequent 
hospitalization for the disability nor is there any other 
indication in the record that the average industrial 
impairment due to the disability would be in excess of that 
contemplated by the rating assigned.  Accordingly, the Board 
concludes that referral of this case for extra-schedular 
consideration is not warranted.  See Bagwell, supra.

The Board has considered the evidentiary rule requiring that 
reasonable doubt be resolved in a claimant's favor (38 C.F.R. 
§ 3.102).  However, as the preponderance of the evidence is 
against this claim, that rule does not apply.
ORDER

A rating in excess of 10 percent for traumatic arthritis of 
the right elbow is denied.

A rating in excess of 10 percent for degenerative joint 
disease of the right knee is denied.

A compensable rating for hemorrhoids is denied.

A rating in excess of 30 percent for bronchitis is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


